El Juez PbesideNte Se. HerNÁNdez,
emitió la opinión del tribunal.
Manuel Rosaly Castillo falleció en Barcelona, España, en 1917, bajo testamento ológrafo otorgado en Ponce a 12 de julio de 1908, que fue declarado auténtico por resolución de aquella-corte de distrito.
En dicho testamento declaró el testador que por escri-tura de 13 de agosto de 1880 había reconocido como hijos naturales suyos a Eulalio y Claudia procreados durante re-laciones amorosas con Dionisia Vázquez y era su voluntad legitimarlos como los legitimaba para que fueran tenidos y considerados como sus hijos legítimos, instituyéndolos por sus únicos y universales herederos, a cuya legitimación pres-taron su consentimiento los expresados Claudia y Eulalio Rosaly Vázquez.
Antes de morir Manuel Rosaly Castillo, habían sido de-clarados hijos naturales suyos reconocidos Manuela y Marta Rosaly, y muerto ya se iniciaron dos pleitos contra la suce-sión del mismo, uno por Ramona Torres en representación de sus menores hijos Lucas y Creseencia Torres, y el otro por Pastor Garriga como tutor legítimo de Francisco y Andrea Garriga, ambos pleitos sobre filiación y petición de he-rencia, en los cuales la sucesión demandada propuso transac-ción en cuanto a la acción de petición de herencia.
En la oferta o proposición de transacción hecha en el primero de dichos pleitos a los menores Lucas y Creseencia Torres, la Sucesión de Manuel Rosaly Castillo, compuesta de su viuda Matilde Ríos Ovalle y sus hijos Eulalio y Claudia *447Rosaly Vázquez, expresan que consienten en que se dicte sentencia a favor ele los menores Torres demandantes, por la suma de $2,725 para cada uno de'dichos menores, o sea-por un total de $5,450 para ambos; que esa suma sería sa-tisfecha por los demandados en bienes de la herencia de Manuel Rosaly y Castillo, dando en pago un solar y casa en el barrio 2o. de la ciudad de Ponce, con valor de $1,800, otro solar con casa de madera en el mismo barrio 2o. de la ciudad de Ponce, con valor de $1,000, un trozo de terreno radicado en el barrio del “Anón”, del término municipal de Ponce, con cabida de 12 cuerdas más o menos y valor de $500, y finalmente $2,150 en dinero efectivo, quedando así •completado el total de $5,450; y que como según tenían en-tendido, los menores demandantes se habían obligado a sa-tisfacer a su abogado don Eduardo Flores Colón por todos sus servicios en el pleito indicado la suma de $1,700, hacían constar que si así les convenía y lo aceptaban los deman-dantes estarían dispuestos a pagar directamente a dicho abo-gado la expresada cantidad, rebajándola del dinero efectivo de $2,150 que quedarían por tanto reducidos a $450, reser-vándose los demandados el derecho de satisfacer los $1,700 al abogado, $500 en efectivo y $1,200 en un condominio o participación indivisa en una finca rústica perteneciente a la herencia de Manuel Rosaly Castillo, como de 26 cuerdas más o menos, sita en el barrio “Portugués” del término municipal de Ponce.
En el otro pleito de los menores Francisco y Andrea G-arriga contra la Sucesión de Manuel Rosal}*-- Castillo, so-bre filiación y petición de herencia, la parte demandada en su escrito proponiendo transacción respecto a la acción de petición de herencia expresa que consiente en que se dicte sentencia a favor de los menores demandantes por la suma de $2,000, o sea $1,000 para cada uno de dichos menores, cuya suma había de ser satisfecha en dinero efectivo; que como según tienen entendido los demandados, la parte de-mandante se ha obligado a satisfacer a su abogado Leopoldo *448Tormes por todos sus servicios en el caso indicado la suma de $1,000, hacen constar que si así lo conviniere y lo acep-tare la parte demandante estarían dispuestos a pagar directamente a dicho ahogado los referidos $1,000 de honora-rios rebajándolos de la partida de $2,000 que quedaría re-ducida a $1,000, reservándose los demandados el derecho a satisfacer los $1,000, $300 en dinero y $700 mediante el tras-paso o adjudicación por ese valor a dicho abogado de un solar con casa que radica en la ciudad de Ponce, con frente a la calle de la Victoria.
En ambas ofertas de transacción tanto a los menores Torres como a los menores Garriga se hacía constar que el pago 'y adjudicación se efectuarían dentro de los cuarenta días siguientes a la fecha de la sentencia que en cualquier sentido recayera acerca de la filiación o reconocimiento de los menores demandantes; y que la oferta de transacción y su aceptación en su caso no surtirían efecto alguno hasta que no se obtuviera la debida autorización judicial, ni sería eficaz si por cualquier motivo no llegara a surtir efecto cual-quiera de las transacciones propuestas en los dos pleitos de que se deja hecho mérito, así como las transacciones pro-puestas a Manuela y Marta Ruiz o Rosaly.
Ambas ofertas de transacción fueron aceptadas por las representaciones de los cuatro menores indicados, o sean Lucas y Crescencia Torres y Francisco y Andrea Garriga, es-tableciendo -la representación de los menores Torres como condición que el pago de los $1,700 que tienen convenido sa-tisfacer a su abogado Eduardo Flores Colón se verifique directamente en la forma indicada en la transacción por lo que sólo habrá de entregarse a los menores demandantes en dinero efectivo la suma de $450, y la representación de los menores Garriga que el pago de los $1,000 por servicios de su abogado Leopoldo Tormes se verifique directamente a éste por los demandados por lo que sólo percibirán dichos menores por todo su haber la suma de $1,000.
Para llevar a efecto las transacciones de que se deja *449lieclio mérito, Lucas y Crescencia Torres, representados por su madre Eamona Torres, Francisco y Andrea Garriga re- ' presentados por su tutor legítimo Pastor Garriga y por su defensor ad litem Francisco Parra Capó, y Marta Eosaly representada por su madre natural Jacinta Eivera, conocida por Jacinta Euiz, acudieron a la Corte de Distrito de Ponce solicitando la autorización necesaria, y en ese escrito ex-ponen: 1, que la sucesión legítima de Manuel Eosaly Castillo se compone de su viuda Matilde Eíos Ovalle y de sus hijos legítimos, por legitimación testamentaria, llamados Ela-dio y Claudia Eosaly Vázquez, según resulta del testamento ológrafo de dicho causante debidamente identificado; 2, que los bienes, derechos y acciones dejados por Manuel Eosaly Castillo, después de una minuciosa investigación practicada por los promoventes y sus abogados, podría arrojar un lí-quido partible de unos $51,600 más o menos, de cuya tercera parte de libre disposición habría de sacarse la porción o participación correspondiente a las hijas naturales recono-cidas Manuela y Marta Eosaly, esta última menor de edad, y la porción que de prosperar sus demandas de filiación y petición de herencia podría corresponder a los menores Lucas y Crescencia Torres y Francisco y Andrea Garriga; 3, que los bienes de la herencia de Manuel Eosaly Castillo ra-dican dentro del distrito judicial de Ponce; 4; que los me-nores Lucas y Crescencia Torres, de 17 y 13 años de edad respectivamente, por medio de su madre natural Eamona Torres, y Francisco y Andrea Garriga, de 10 y 12 años de-edad respectivamente, por conducto de su defensor ad litem Francisco Parra Capó, entablaron por medio de sus respec-tivos abogados demandas ante la Corte de Distrito de Ponce contra la Sucesión de Manuel Eosaly Castillo sobre filia-ción y reconocimiento de los mismos y sobre reclamación o petición de herencia, alegando por razón de la última acción tener derecho a participar en la herencia de Eosaly Castillo como hijos naturales del mismo; 5, que la menor Marta Eosaly es hija natural reconocida así como su hermana ma*450yor de edad Manuela Eosaly, de don Manuel Eosaly Castillo, según sentencia dictada por la Corte de Distrito de Ponce en vida de Eosaly Castillo; 6, que la Sucesión legí-tima de Manuel Eosaly Castillo tiene contestadas las causas de acción por filiación en ambos pleitos, negando los hechos de las mismas y que en cuanto a las causas de acción sobre petición de herencia propuso dicha sucesión en cada uno de los pleitos referidos, transacción que fué aceptada por los menores demandantes; 7, que también la Sucesión de Manuel Eosaly Castillo tiene concertada una transacción con la representación legal de la menor Marta Eosaly y con la hermana de ésta mayor de edad llamada Manuela Eosaly, en virtud de la cual consiente en entregar a dichas Manuela y Marta Eosaly la suma de $3,675 para cada una de ellas, o sea en total la suma de $7,350 para ambas en pago de todos cuantos derechos sucesorios y hereditarios puedan corres-ponderles en la herencia de su causante, cuyas cantidades serán pagadas a Manuela Eosaly con la suma de $500 que en vida de Eosaly Castillo le fué entregada como anticipo colacionable, con un solar y casa en el barrio 2o. de la ciu-dad de Ponce, frente a la calle de la Guadalupe, No. 48 de gobierno, cuya finca tiene un valor de $1,200, y con $1,975 en dinero efectivo, total $3,675, y en cuanto a la menor Marta Eosaly con la-suma de $300 que en vida de Eosaly Castillo le fué entregada como anticipo colacionable, con un trozo de terreno' radicado en el barrio “Anón” del término municipal de Ponce, con cabida de 14 cuerdas y valor ele $1,200, con otro trozo de terreno radicado en el mismo barrio de “Anón”, sitio de los Chinos, con cabida de 10 cuerdas y valor de $500, y con $1,675 en dinero efectivo, total $3,675; y que como Manuela Eosaly y Jacinta Bivera o Euiz a nom-bre de su menor hija reconocida Marta Eosaly, adundaban a su abogado Eduardo Plores Colón por todos sus servicios profesionales prestados, la primera, la suma de $1,800 y la segunda $1,500; han propuesto a la sucesión legítima de don Manuel Eosaly, la que ha aceptado, que los expresados ho-*451Horarios sean pagados directamente a dicho abogado por la Sucesión Rosaly, rebajándose las expresadas sumas de las cantidades que lian de ser satisfechas a Manuela y Marta Rosaly, reservándose la Sucesión Rosaly pagar al abogado Eduardo Flores Colón por cuenta de las indicadas Manuela y Marta Rosaly sns honorarios mediante adjudicación a dicho abogado de nn condominio por esas cantidades en una finca mística perteneciente a la herencia de Manuel Rosaly Castillo, como de 26 cnerdas, radicada en el barrio "Portu-gués” del término municipal de Ponce, valorada en $4,500; que además fué convenido que la entrega y adjudicación es-tipuladas se efectuarían así como el pago al abogado Eduardo Flores Colón, dentro de los cuarenta, días siguientes a la fecha en que quedara judicialmente aprobada la transacción en cuanto a la menor Marta Rosaly y a la fecha en que sean' también aprobadas judicialmente mediante la autorización judicial correspondiente, y sean eficaces las demás transac-ciones propuestas a los menores Francisco y Andrea Ga-rriga y Lucas y Crescencia Torres, sin que la transacción surtiera efecto hasta que se obtenga por la representación legal de la menor Marta Rosaly la aprobación judicial ni fuera tampoco eficaz si por cualquier motivo no llegara a surtir efecto cualquiera de las transacciones propuestas en los pleitos entablados ante la Corte de Distrito de Ponce por los menores Francisco y Andrea Garriga y Lucas y Crescen-cia Torres contra la Sucesión' de Manuel Rosaly.
Alegan además los peticionarios, después de explicar la razón por la cual la suma ofrecida a los menores Francisco y Andrea Garriga es menor que la ofrecida a los menores Lucas y Crescencia Torres y la ofrecida a éstos menor que la ofrecida a Manuela y Marta Rosaly, que las transacciones propuestas y aceptadas son útiles y necesarias para los me-nores Francisco y Andrea Garriga y Lucas y Crescencia Torres porque en el caso de no prosperar sns demandas por cualquier circunstancia como deficiencia de la prueba u otra semejante, no percibirían un solo centavo de la herencia de *452su pretendido padre natural al par que mediante las transac-ciones asegura cada uno la cantidad que se le ofrece, aun en el caso de que el resultado del juicio por filiación les fuera adverso; que además las transacciones son útiles 7 convenientes a los referidos menores Torres y Garriga, para evitar gastos cuantiosos y dilaciones perjudiciales con los pleitos pendientes, y por poner término inmediatamente a dichos pleitos en cuanto a las acciones de petición de heren-cia y evitar pleitos ulteriores y diferencias en cuanto a la administración del caudal hereditario, tasación del mismo y división entre los .herederos; que la transacción en cuanto a la menor Marta Eosaly le es útil, necesaria y conveniente en razón a que hace algunos meses que viene, en unión de su hermana mayor ele edad Manuela Eosaly, ambas por me-dio de su abogado Eduardo Flores Colón, discutiendo con la sucesión legítima de Manuel Eosaly Castillo respecto de la cuantía ó porción que en la herencia de Manuel Eosaly Castillo pueda corresponderles, sin que hayan podido lograr po-nerse de acuerdo entre otras razones por existir los pleitos contra dicha sucesión entablados por los menores Torres y Garriga, siendo especialmente útil y necesaria esa transac-ción para la menor Marta Eosaly por haber duda sobre si la porción legitimaria de los hijos naturales debe computarse bajo la base de la mitad de la que corresponda a los hijos legítimos en la legítima corta- o larga, por evitarse con la transacción pleitos con dicha sucesión legítima de Manuel Eosaly en relación con la tasación definitiva del caudal re-licto, con los derechos usufructuarios de.la viuda doña Ma-tilde Eíos, y con la porción de los bienes que puedan a ésta corresponder por su mitad de gananciales.
La Corte de Distrito de Ponce, después de practicadas las pruebas propuestas y oiclo su Fiscal, quien lejos de ha-cer oposición a las transacciones las estimó procedentes, dictó sentencia en 24 de julio de 1917 que en su parte dispositiva dice así:
*453“Por tanto, la corte, declarando con lugar la petición sobre auto-rización judicial para transigir presentada por los peticionarios en este caso, concede y otorga dicha autorización judicial para transigir solicitada por los promoventes, por razones de utilidad y necesidad, y en su consecuencia, aprueba y confirma en todas sus partes las mencionadas transacciones # * aceptadas y concertadas en los pleitos pendientes ante esta corte entre los menores Lucas y Cres-ceneia Torres representados por su madre natural reconocida Ramona Torres, contra la sucesión de don Manuel Rosaly y Castillo, y entre los menores Francisco y Andrea Garriga, representados por su defensor ad litem Francisco Parra Capó y su tutor legítimo Pastor G-arriga Torres, contra la misma sucesión de don Manuel Rosaly, ambos sobre filiación y petición de herencia, y solamente en cuanto a las causas de acción sobre petición de herencia, y e’n los términos que contienen dichas respectivas transacciones y aceptaciones de las mismas, * * aprobando y confirmando la corte igualmente la transacción celebrada por y entre la referida sucesión legítima de don Manuel Rosaly y Castillo con la menor Marta Rosaly, repre-sentada ésta por su madre natural reconocida Jacinta Rivera, cono-cida por Jacinta Ruiz y en los términos que contiene la referida transacción, ; •Disponiéndose que el dinero que han de obtener dichos cinco menores interesados, como consecuencia de tales transacciones, sea pagado por la sucesión Rosaly, o quien su der'c-cho represente, en la secretaría de esta Corte, donde quedará para ser invertido bajo las instrucciones y órdenes del tribunal, con in-tervención del fiscal del distrito, excepto en cuanto a las cantidades que dicha sucesión Rosaly debe pagar directamente a los abogados de dichos menores señores Eduardo Flores Colón y Leopoldo Tormes, s"gnn las referidas transacciones, cuyas sumas podrán pagarse, en los términos pactados, directamente a dichos abogados, deduciéndose tales cantidades del efectivo ofrecido a los referidos cinco menores, debiendo solo, consignarse en la secretaría de la corte el efectivo en dinero sobrante para dichos menores, según en las transacciones se expresa, y respecto de los demás bienes serán puestos dichos menores, por medio de sus representaciones legales, en posesión de los mis-mos, en los términos y fechas convenidos en las referidas transac-ciones.”
En 27 de julio de 1917 la corte de distrito dictó senten-cia en el pleito seguido por los menores Lucas y Crescencia Torres contra la sucesión de Kosaly y Castillo declarando *454con lugar la demanda en cuanto a la acción de filiación y ordenando en cuanto a la acción sobre petición de herencia se estuviera a lo pactado en la transacción celebrada y apro-bada por resolución de 24 de julio de 1917.
Eulalio Rosaly consignó en la-secretaría de la corte con fecha 28 de julio de 1917 por la sucesión legítima de Rosaly y Castillo un cheque contra el Crédito y Ahorro Ponceño por $1,625 para el cumplimiento de las transacciones en cuanto a los menores en ellas interesados, debiendo destinarse de la expresada suma la cantidad de mil dólares para los me-nores G-arriga, $450 para los menores Lucas y Cresceneia Torres y $175 para la menor Marta Rosaly.
En virtud de la sentencia que dictó la Corte de Distrito de Ponce en 24 de julio de 1917, fué otorgada'escritura pú-blica en 28 del propio julio para formalizar las transaccio-nes autorizadas. En esa escritura comparecen como otor-gantes doña Matilde Ríos Ovalle viuda de Manuel Rosaly y Castillo, Eulalio Rosaly y Vázquez y Claudia de los mis-mos apellidos por derecho propio y como constituyentes de la sucesión legítima de Manuel Rosaly y Castillo, la primera en concepto de cónyuge supérstite y los dos últimos en con-cepto de hijos legítimos de Rosaly y Castillo por virtud de legitimación testamentaria, Manuela Rosaly por propio de-recho, Pastor Garriga’y Torres como tutor legítimo de los menores Francisco y Andrea Garriga; Ramona Torres en representación de sus menores hijos naturales reconocidos Lucas y Cresceneia Torres; y Jacinta Rivera conocida por Jacinta Ruiz, en representación de su menor hija natural reconocida llamada Marta Rosaly; se inserta íntegramente en el documento la sentencia de la Corte de Distrito do Ponce de 24 de julio de 1917; se traspasan y adjudican a los me-nores Lucas y Cresceneia Torres, a la mayor de edad Manuela Rosaly y a la menor Marta Rosaly las mismas fincas que habían de recibir respectivamente en pago de sus ha-beres hereditarios según las transacciones convenidas; se da en pago de su haber hereditario a los menores Garriga *455la suma de mil dólares que ya estaba depositada en la secre-taría ele la corte; el abogado Leopoldo Tormes confesó tener recibidos $300 en pago parcial de los honorarios que le adeu-dan los menores G-arriga y para el pago de los setecientos dólares restantes se le adjudica un solar radicado en la calle de la Victoria de Ponce, con la casa de madera en él edifi-cada y al abogado Flores Colón en pago de la suma de cinco mil dólares de honorarios por servicios profesionales pres-tados a los menores Torres y a Manuela y Marta Eosaly se le entregaron quinientos dólares y el resto de $4,500 le fue satisfecho mediante adjudicación de una finca de la Suce-sión Eosaly que sé describe en dicha escritura.
La escritura de cumplimiento de transacciones fué pre-sentada a la corte de Ponce para su aprobación y la corte dictó resolución en 30 de julio de 1917 aprobándola en to-das sus partes por encontrarla en todo correcta y ajustada a las transacciones hechas.
A virtud de moción de Eamona Torres en representación de sus menores hijos Lucas y Crescencia Torres, en escrito de julio 30 de 1917, la corte por orden de la misma fecha ordenó al secretario que de la cantidad en él depositada fuera entregada a la peticionaria la suma de $450 que correspon-día a sus menores hijos para atender al pago de alimentos de los mismos y para gastos de pintura y reparación de las casas.
También a moción de Jacinta Euiz en representación de su hija Marta Eosaly, de agosto 13, 1917, la corte por orden de 15 del propio agosto ordenó le fueran entregados a la peticionaria los $175 que estaban consignados en secretaría, a favor de dicha menor, para necesidades de las dos fincas rústicas que le fueron adjudicadas.
En noviembre de 1917 Eamona Torres, a nombre y en representación de sus hijos los menores Lucas y Crescencia Torres, Manuela Eosaly y Jacinta Euiz a nombre ele su me-nor hija natural Marta Eosaly, por medio de sus abogados López de Tord & Zayas Pizarro y J. F. Fernández, presen-*456tar on moción a la corte con súplica de qne de acuerdo con lo que establece el artículo 140 del Código Civil y en bien de la justicia se deje sin efecto en cuanto a los comparecientes la sentencia aprobando las transacciones que en ellas se ex-presan, a cuyo fin alegan: que los bienes inmuebles adjudi-cados a los comparecientes- tienen un valor en realidad muy inferior al que se fijó en la tasación, y por el que fueron acep-tados, habiendo por tanto los comparecientes sufrido lesión de importancia en sus intereses; que Eulalio y Claudia Bo-saly celebraron el contrato de transacción ostentando el ca-rácter de hijos legitimados del causante Manuel Bosaly Castillo y'por tales los tenían los comparecientes hasta que re-cientemente y por personas que les merecen entero crédito han sido informados y creen que los referidos Eulalio y Claudia Bosaly son hijos naturales reconocidos de Manuel Bosaly Castillo, sin mejor derecho a la herencia de Bosaly Castillo que los comparecientes que son también hijos na-turales reconocidos de Bosaly Castillo; que están dispuestos a devolver todos los bienes que han recibido con motivo de la transacción; y que últimamente han sido informados y firmemente creen que el importe del caudal de Manuel Bo-saly Castillo es mucho mayor al de $50,000 que se le fijó pues se han tasado algunos de los bienes que lo constituyen por menos de la mitad de su verdadero valor.
A la anterior moción se opuso la Sucesión Bosaly Cas-tilló, negando los hechos fundamentales de la misma y ale-gando que Eulalio y Claudia Bosaly no son solamente hijos-naturales reconocidos de Manuel Bosaly Castillo pues fue-ron debidamente legitimados por él en su testamento oló-grafo ; que las fincas adjudicadas a los peticionarios en las transacciones hechas tenían el valor que en las mismas les finé fijado por los interesados de común acuerdo; que los pe-ticionarios Manuela y Marta Bosaly y Lucas y Crescencia Torres debidamente representados y autorizados judicial-mente obtuvieron de la Sucesión Bosaly Castillo el pago de $5,000 para su abogado Eduardo Flores' Colón en concepto *457de honorarios, habiéndose adjudicado a Flores Colón una finca rústica por $4,500 y entregádosele $500 en dinero efec-tivo según consta en la escritura de cumplimiento de trans-acciones de julio 28, 1917, cuya finca rústica había vendido Flores Colón a Mario-Mercado, el cual no está dispuesto a devolverla, y que el caudal relicto por Rosaly Castillo re-presentaba en la fecha de las transacciones la suma apro-ximada de $51,000, deducidas las bajas, según así se hizo constar en la referida escritura.
Alegan los opositores entre otros motivos adicionales de su oposición: que en el procedimiento seguido por los peti-cionarios hay defecto de partes opositoras por no haberse notificado la moción a Eduardo Flores Colón, Mario Mercado, Leopoldo Tormes, ni a otras personas que lian adquirido de-rechos al amparo de la sentencia impugnada por los pro-moventes, y que la expresada moción no expone hechos bas-tantes para determinar el pretendido derecho que se intenta ejercitar.
Vista la moción en el día señalado al efecto y practicadas las pruebas testifical, documental y pericial que fueron pro-puestas, el fiscal opinó que procedía declararla con lugar, y la corte dictó resolución en 31 de julio de 1918, por la cual “declara con lugar la moción y en su consecuencia deja sin efecto, en cuanto a Lucas y Crescencia Rosaly, Manuela Ro-saly y Jacinta Ruiz, ésta a nombre de su hija natural Marta Rosaly, la sentencia referida de 24 de julio de 1917 * * * por la cual se aprobó la transacción * * * sin especial condena de costas.” Esa resolución ha sido apelada para ante esta Corte Suprema por la representación de Eulalio y Claudia Rosaly Vázquez.
Varios son los errores alegados por los apelantes para sostener el recurso, unos por defectos de forma con infrac-ción de las reglas de procedimiento y otros atinentes a los méritos del caso, señalándose entre los primeros la falta de partes opositoras por no haberse notificado la moción sobre *458tí\jJidad de la sentencia dictada en 24 de julio de 1917 a to-dos tos interesados en ella.
En las transacciones aprobadas por dicha sentencia, ade-más de la Sucesión de Eosaly Castillo estaban interesados no solamente- los menores Lucas y Crescencia Torres, la mayor Manuela Eosaly y la menor Marta del mismo apellido, únicos que solicitaron en .su moción de noviembre de 1917 se dejara sin efecto en cuanto a ellos la expresada sentencia, sino también los menores Francisco y Andrea G-arriga y los abogados Eduardo Flores Colón y Leopoldo Tonnes, ha-biéndose estipulado que no serían eficaces si por cualquier motivo no llegaban a surtir efecto respecto de cualquiera de las partes transigentes. Tal estipulación daba a las transac-ciones el carácter de un solo todo con partes de tal modo unidas entre sí que no podía destruirse ni anularse una parte sin afectar al todo y por tanto, sea cual fuere el procedimiento' que se siguiera para anular la sentencia dé 24 de julio de 1917 aprobatoria de las transacciones, tenían que ser oidos en él además de la Sucesión Eosaly que realmente lo fué, los menores Garriga y los abogados Flores Colón y Tormes, los cuales no fueron oidos. -Por falta de partes interesadas-no se siguió el procedimiento debido en ley para decretar-la nulidad solicitada y en su virtud la resolución apelada ado-lece de un vicio sustancial que la invalida. Véase Vázquez v. Santalís et al., 26 D. P. R. 677.
Además las transacciones fueron consignadas en escri-tura pública otorgada en 28 de julio de 1917 y la nulidad decretada por la resolución apelada tenía que afectar nece-sariamente a dicha escritura; de modo que al tratar los pro-moventes por- medio de su moción de noviembre de 1917 de que se les eximiera de los efectos de la sentencia de 24 de julio del mismo año implícitamente pretendían que se les exi-miera de los efectos de la escritura pública de 28 de julio en que fueron formalizadas las transacciones. Y esa pre-tensión no era viable dentro de la letra y espíritu del ar-tículo 140 del Código de Enjuiciamiento Civil invocado por *459los apelados, por cnanto una escritura no pnede considerarse como la sentencia, orden o procedimiento a que se refiere el expresado artículo.
Sosteniéndose como se sostiene el recurso por las razones expuestas, lmelga disentir los demás errores alegados tanto de forma como de fondo.
Pero si consideramos los méritos del caso parécenos que los motivos invocados por los apelados para que se les. exima de los efectos de la sentencia de 24 de julio' de 1917 no abo-nan su pretensión. No consta que haya habido fraude, dolo o mala fé por parte de la Sucesión de Rosaly Castillo. Fué alegado error sufrido en el valor dado a los bienes adjudi-cados mediante la transacción y en la cuantía de la herencia de Rosaly Castillo, y también se alegó error consistente en haber tratado los apelados con hijos legitimados por Rosaly Castillo en sn testamento ológrafo que no podían ser tenidos como tales hijos legitimados sino como naturales reconocidos; El primer error es de hecho, y prescindiendo de si podría dar lugar a la rescisión de las transacciones, dehe tenerse en cuenta que- la manifestación sobre el valor de la propie-dad es generalmente cuestión de opinión, presumiéndose que así lo entienden ambas partes en la transacción, y que “una transacción familiar para disponer de bienes inmuebles lle-vada a efecto para evitar litigios no debe ser declarada nula simplemente por la desproporción que haya entre el valor de los terrenos que recibe una de las partes en dicha transac-ción y el de aquellos que esa parte legalmente tenía derecho a recobrar.” Nota al caso de Grate’z Executors et al. v. Cohen et al., 52 U. S. 1.
El otro error concerniente al carácter ele hijos legitima-dos que ostentaban en las transacciones Enlalio y Claudia Rosaly a virtud del testamento ológrafo de Rosaly Castillo, no es de hecho sino de derecho pues no se ha negado que tal legitimación se hizo y sólo se impugna su eficacia legal. Dudamos que tal error de derecho pueda invocarse con éxito para anular las transacciones hechas. Arandes v. Baez, 20 *460D. P. R. 388, y American Railroad Company v. Wolkers, 22 D. P. R. 283.
Es de revocarse la resolución apelada que dictó la Corte de Distrito de Ponce en julio 31, 1918 y dejarse subsistente la sentencia aprobatoria de transacciones que dictó en 24 de julio del año anterior 1917, sin especial condena de costas.

Revocada la resolución ápelada dejando sub-sistente la de julio 24 de 4917, sin especial condena de costas.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.